United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Pompano Beach, FL, Employer
)
___________________________________________ )
E.T., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-226
Issued: October 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal from a March 12, 2009 decision of the
Office of Workers’ Compensation Programs that affirmed the termination of her compensation
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.1
ISSUE
The issue is whether the Office properly terminated appellant’s compensation and
medical benefits effective May 8, 2008.

1

The record contains an October 2, 2009 Office decision, based on appellant’s request for reconsideration of the
March 12, 2009 decision. The Office found that the request was insufficient to warrant a merit review. As this
decision involves the same matter that is presently on appeal before Board, the October 2, 2009 decision is null and
void. She Douglas E. Billings, 41 ECAB 880 (1990).

FACTUAL HISTORY
On September 30, 2007 appellant, then a 49-year-old casual clerk, sustained a lumbar
strain while moving a cage of recycled waste in the performance of duty. She stopped work on
October 1, 2007. The record reflects that appellant received wage-loss benefits for disability.
The October 1, 2007 treatment records of Dr. Mylissa Graber, Board-certified in
emergency medicine, listed an impression of an acute myofascial lumbar strain that was due to
the work incident. Dr. Graber indicated that x-rays were negative. An October 19, 2007 lumbar
magnetic resonance imaging (MRI) scan showed mild straightening of the normal lumbar
lordosis and no focal disc herniation, nerve root impingement or canal stenosis.
In an October 22, 2007 report, Dr. Naveed Shafi, a Board-certified internist, noted
appellant’s complaints of cervical and low back pain. Appellant reported pain from her wrists to
her outer legs since her injury. Dr. Shafi diagnosed cervical disc disease and low back pain
trigger point. He submitted other reports noting appellant’s status.
Appellant was terminated from the employing establishment, effective November 5,
2007, for providing false information on her employment application.
In a January 28, 2008 attending physician’s report, Dr. Shafi diagnosed cervical spine
disc herniation at C6-7 and lumbar strain. He checked a box “yes” to indicate that appellant’s
conditions were caused by work activity on September 29, 2007. In a February 4, 2008 report,
Dr. Shafi recommended that, given appellant’s continuing symptoms, without conclusive
evidence of anatomical abnormalities on MRI scan or physical examination, she should seek
treatment from a pain management specialist. In a February 4, 2007 form report, Dr. Kevin
Kessler, a Board-certified orthopedic surgeon and associate of Dr. Shafi, noted work restrictions.
He advised that no residual functional loss was anticipated from the work injury and that
appellant had been released from care.
Appellant sought treatment from Dr. Christopher A. Brown, a Board-certified orthopedic
surgeon. On March 20, 2008 Dr. Brown reviewed the medical history and listed an assessment
of lumbar strain and radiculopathy. He recommended physical therapy and that appellant bring
her x-rays and MRI scan films on her next visit. In an April 10, 2008 report, Dr. Brown repeated
his assessment and recommended additional therapy. He noted that appellant did not bring the
MRI scan study with her. On April 24, 2008 Dr. Brown advised that appellant had reached
maximum medical improvement for her low back condition. He reviewed the MRI scan film
which showed no significant abnormalities. Physical examination revealed no lumbar spasm and
normal motor and sensory testing. Dr. Brown listed an assessment of lumbar strain and
radiculopathy but noted that appellant’s subjective complaints outweighed the objective findings
as nothing that he saw on the MRI scan films accounted for her complaints. He advised that
appellant did not have any impairment for her low back condition and could return to work
without restrictions. In an accompanying April 24, 2008 form report, Dr. Brown noted that no
further clinical services were indicated and that appellant had no functional limitations or
restrictions. The Office also received an April 22, 2008 physical therapy report.

2

By decision dated May 8, 2008, the Office terminated appellant’s compensation benefits
effective that date. It found that the medical evidence supported that all residuals of the accepted
lumbar condition had ceased without disability.
On May 13, 2008 appellant’s representative requested a telephonic hearing, which was
held on August 6, 2008. Appellant addressed the reasons for her dismissal and contended that
she also sustained a work-related cervical condition. The Office received additional physical
therapy reports dated April 9, 14 and 17, 2008.
In a letter dated August 27, 2008, appellant’s representative submitted appellant’s
medical records from Dr. Kessler. They consist of previously submitted diagnostic testing
reports and treatment notes from Drs. Shafi and Kessler. In a March 8, 2008 report, Dr. Shafi
noted contacting the Office to request its assistance in locating a pain management specialist for
appellant.
By decision dated March 13, 2009, the Office hearing representative affirmed the May 8,
2008 termination decision. The hearing representative found that appellant had not established a
cervical condition causally related to the accepted employment injury.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability. To terminate authorization for medical treatment,
the Office must establish that the claimant no longer has residuals of an employment-related
condition, which requires further medical treatment.4
ANALYSIS
The Office based its decision to terminate appellant’s compensation benefits on the
opinion of Dr. Brown, appellant’s treating physician. On April 24, 2008 Dr. Brown determined
that appellant had reached maximum medical improvement and required no further treatment for
the accepted lumbar strain. He noted findings on examination that were essentially normal and
advised that an MRI scan showed no significant abnormalities. Dr. Brown opined that
appellant’s subjective complaints were inconsistent with objective findings and recommended
that she return to work without physical restrictions. He found no basis to attribute any
continuing residuals to the accepted lumbar strain.

2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

B.T., 60 ECAB ___ (Docket No. 08-1885, issued June 3, 2009).

3

The Board finds that Dr. Brown’s opinion constitutes the weight of medical opinion on
appellant’s residual disability. Dr. Brown was appellant’s treating physician and his opinion that
she could return to work without restrictions is unrefuted by any probative medical evidence.
His report is rationalized and based upon a proper factual background. The Board finds that the
weight of the medical evidence establishes that appellant no longer has any residuals of her
accepted employment-related lumbar strain. Furthermore, Dr. Shafi’s February 4, 2008 report
advised that he had no further treatment to offer appellant in view of her continuing symptoms.
He noted the lack of conclusive evidence of any anatomical abnormalities on MRI scan or
physical examination. Dr. Shafi did not support that the accepted lumbar strain continued. No
other medical evidence contemporaneous with the Office’s termination found disability residuals
due to the accepted lumbar strain. The Office met its burden of proof to terminate her
compensation benefits.5
After the Office terminated compensation, appellant did not submit any additional
medical evidence to support continuing residuals of the accepted lumbar strain. Most of the
medical evidence submitted by appellant was previously of record. Dr. Shafi’s March 8, 2008
report, while new to the record, did not address the accepted lumbar strain but noted only that he
had contacted the Office to request assistance in locating a pain management specialist for her.
He did not address how the need for such treatment was related to the September 30, 2007
lumbar strain.
On appeal appellant contends that her cervical condition is also work related. The Board
notes that appellant has the burden of proof to establish that conditions not accepted by the
Office are causally related to the employment injury through the submission of rationalized
medical evidence.6 The Board finds that the medical evidence of record is insufficient to
establish that she sustained a cervical condition due to her work injury. Although several
medical reports of record diagnose a cervical condition, they lack any opinion on whether this
condition was due to the September 30, 2007 work injury or provide inadequate supporting
rationale in support of causal relationship. In a January 28, 2008 attending physician’s report,
Dr. Shafi diagnosed cervical spine disc herniation at C6-7 and checked a box “yes” to indicate
that appellant’s condition was caused by her work injury. This report is insufficient because
Dr. Shafi provided no medical rationale to explain the reasons for his opinion. The Board has
held that an opinion on causal relationship which consists only of a physician checking “yes” on
a medical form report without further explanation or rationale is of little probative value.7
Appellant also contends that she was improperly terminated from the employing
establishment and was not properly evaluated by physicians or represented by counsel. The
Board notes that its review is limited to consideration of the Office’s March 12, 2009 decision.

5

The Board notes that the Office was not required to provide pre-termination notice in this situation as appellant
was not in continuing receipt of wage-loss compensation and the medical evidence indicated that her treatment for
her accepted condition was not necessary. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances,
Chapter 2.1400.6(a), 6(d) (March 1997).
6

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009).

7

Alberta S. Williamson, 47 ECAB 569 (1996).

4

The Board does not have jurisdiction over employing establishment personnel matters or the
other issues raised by appellant.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s benefits
effective May 8, 2008.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

